Citation Nr: 1816864	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-14 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left foot disorder and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 8, 1977, to November 7, 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.

Regarding the characterization of the Veteran's claim, the Board notes that a claim for compensation includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases. Boggs v. Peake, 520 F.3d 1330   (Fed. Cir. 2008). When varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter." Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).

In the instant case, while service connection for hypertrophic scar formation (keloid) of the left foot was previously denied, the Veteran continues to seek service connection for a left foot disorder, however variously claimed and diagnosed, as due to an injury he experienced in service. Therefore, under Boggs and Velez, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for a left foot disorder. 

The issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left foot disorder is addressed in the decision below. The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a final decision issued in August 2007, the AOJ determined that new and material evidence had not been received in order to reopen the claim of entitlement to service connection for hypertrophic scar formation (keloid) of the left foot.

2. Evidence added to the record since the final August 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left foot disorder. 


CONCLUSIONS OF LAW

1. The August 2007 rating decision that determined that new and material evidence had not been received in order to reopen the claim of entitlement to service connection for hypertrophic scar formation (keloid) of the left foot is final. 
38 U.S.C.A. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2007) [(2017)].

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a left foot disorder. 38 U.S.C. § 5108 (2012); 38 C.F.R. 
§ 3.156(a) (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a left foot disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a) (2017). From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C. § 7105(b) and (c) (2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a statement of the case, a substantive appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later. 38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 
38 C.F.R. § 3.156(b). Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim." Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011). VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014). If VA does not make the necessary determination, the underlying claim remains pending. Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed. 
38 U.S.C. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, in November 1977, the Veteran filed a claim for service connection for a left foot injury. The AOJ denied such claim later that same month on the basis that the Veteran's hypertrophic scar formation of the left foot preexisted service and was not shown to have been aggravated by service. The Veteran filed a notice of disagreement in December 1977 and a statement of the case (SOC) was issued in January 1978. However, he did not enter a timely substantive appeal. Further, no new and material evidence was received within the remainder of the appeal period, and no relevant service department records have been received since the issuance of such decision. Therefore, the November 1977 rating decision is final. 38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) (2012)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977) [38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017)].

Thereafter, in January 2007, the Veteran's informal claim for service connection for a left foot condition was received.  In an August 2007 rating decision, the AOJ determined that new and material evidence had not been received in order to reopen the claim of entitlement to service connection for hypertrophic scar formation (keloid) of the left foot. The Veteran filed a notice of disagreement in September 2007 and a SOC was issued in July 2008. However, he did not enter a timely substantive appeal. Further, no new and material evidence was received within the remainder of the appeal period, and no relevant service department records have been received since the issuance of such decision. The Board notes that, in December 2010, the Veteran submitted a statement requesting a copy of the July 2008 SOC stating that he did not receive it in writing. However, such SOC was sent to the same address listed on the Veteran's December 2010 statement and there is no indication that the SOC was returned as undeliverable. Thus, the Board finds that the Veteran has not rebutted the presumption of regularity and, as such, he received notification of the July 2008 SOC. Therefore, the August 2007 rating decision is also final. 38 U.S.C.A. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2007) [(2017)].

Subsequently, in March 2011, VA received the Veteran's most recent claim for service connection for a left foot injury. In connection with such claim, post-service VA treatment records were received, which show a diagnosis of degenerative joint disease of the left foot in addition to his scar. Furthermore, in October 2011, the AOJ afforded him a VA examination, at which time the examiner provided an opinion as to whether the Veteran's left foot scar was related to his military service, to include whether such was permanently aggravated beyond its natural progression therein. See Shade, supra. Moreover, since the prior final denial, the Veteran has reported that he is seeking service connection for an injury to the left foot other than his hypertrophic scar formation (keloid).  

Consequently, the Board finds that the evidence added to the record since the final August 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left foot disorder. Therefore, the Board finds that new and material evidence has been received and, accordingly, the Veteran's claim of entitlement to service connection for a left foot disorder is reopened.


ORDER

New and material evidence having been received, the claim for service connection for a left foot disorder is reopened; the appeal is granted to this extent only.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim so that he is afforded every possible consideration. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he has a left foot disorder that is directly to his military service. Specifically, at the December 2017 Board hearing, he stated that his left foot fell into a hole during physical training and that he has had consistent problems with his left foot/ankle in the form of swelling since such injury. 

In this regard, the Veteran's service treatment records (STRs) reveal that, in his July 1977 Report of Medical History, he reported that he previously had cut his foot and had to have an operation on it, and the clinician noted a laceration of the Veteran's left foot; however, his concurrent Report of Medical Examination revealed that clinical evaluation of his feet and skin was normal. Thereafter, in September 1977, the Veteran complained of left foot pain from marching and running, and it was noted that he had an old scar from 4 years ago. That same month, he was also put on a physical profile due to his left foot scar over the lateral malleoli of exostosis of the fourth metatarsal. He was told no running, jumping, marching, crawling, stooping, or standing for long periods of time. The Veteran's October 1977 service examination noted a hypertrophic scar formation (keloid) of his left foot and he subsequently underwent Medical Board Proceedings, at which time he was found unfit for enlistment due to such preexisting scar. 

Under pertinent law and regulations, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service. 38 U.S.C. §§ 1111, 1132. When no preexisting condition is noted upon entry, the veteran is presumed to have been sound upon entry and the presumption of soundness arises. As his July 1977 Report of Medical Examination conducted at the time of his entrance to service revealed that clinical evaluation of his feet and skin was normal, the presumption of soundness attaches.

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the veteran's service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition. Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

In this regard, the October 2011 VA opinion noted that the Veteran's left foot scar was less likely as not caused by the condition treated during active duty. In support thereof, the examiner explained that a review of the medical records showed that the cause of the scar was an injury and surgical therapy to the left foot in 1969, which was prior to the Veteran's entrance into service in 1977. The examiner also opined that the scar was not permanently aggravated beyond its natural progression due to the Veteran's military service. However, the Board finds that a remand is necessary to obtain another addendum opinion as such opinion is inadequate to decide the claim. 

Specifically, the October 2011 examiner did address the proper legal standard regarding a pre-existing disability not noted upon entry to service, and did not provide a rationale as to his finding that the Veteran's left foot scar was not permanently aggravated beyond its natural progression due to his military service. Moreover, the Board notes that, throughout the appeal period, the Veteran has stated that he is not seeking service connection for his preexisting hypertrophic scar of the left foot; rather, he is seeking service for his left foot injury he sustained during physical training. In this regard, a diagnosis of left foot degenerative joint disease was also noted during the October 2011 examination, but no etiological opinion was provided for such diagnosis. The Veteran's post-service treatment records also reveal that, in June 2011, he had degenerative joint disease of the left foot and x-ray results of the left foot indicated posttraumatic and secondary arthritic changes. Additionally, in a December 2011 VA treatment, the Veteran reported a history of foot surgery during childhood, and limited range of motion of the left foot was noted. 

Therefore, the Board finds that a remand is warranted to obtain an addendum opinion addressing the etiology of all currently diagnosed left foot disorders.

Further, on remand, the Veteran should also be given an opportunity to submit any additional treatment records and updated VA treatment records should be obtained dating since January 2012.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claim. After obtaining any necessary authorization from the Veteran, all outstanding records, to include any VA treatment records dating since January 2012, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining all outstanding records, return the record to the VA examiner who provided the October 2011 VA opinion. The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. If the October 2011 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should provide an opinion on the following:

(A)  Identify all current diagnoses of the Veteran's left foot, to include hypertrophic scar formation (keloid) of the left foot and degenerative joint disease. 

(B)  For each currently diagnosed left foot disorder, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder(s) pre-existed service.  

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that a current disorder(s) pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, to include the Veteran's documented in-service complaints of left foot pain and/or his claimed injury from his foot falling into a hole during physical training.

In offering such opinions, the examiner must consider and discuss the lay statements of record regarding the onset of the Veteran's left foot disorder and the continuity of symptomatology of such disorder.

The examiner is advised that a lack of medical records demonstrating a continuity of care cannot form the sole basis of a negative opinion.

A rationale for all opinions expressed should be provided.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


